OPINION ON REHEARING.

Per Curiam:

In this ease upon a first hearing the judgment of the trial court was affirmed. Thereafter a rehearing was asked upon the ground, among others, that due notice had not been given to the attorneys of the plaintiff in error of the setting of the case. It was found that there had been a partial omission in this respect, and largely upon that account the petition for a rehearing was granted. After giving full consideration to the arguments presented at the second hearing the court is still of the opinion that the case was rightly decided, and the judgment is therefore reaffirmed.